Title: From Abigail Smith Adams to Hannah Phillips Cushing, 1 September 1812
From: Adams, Abigail Smith
To: Cushing, Hannah Phillips



my dear Friend
Quincy Sep’br 1 1812

Your kind invitation would be joyfully accepted by my young Ladies, but at present they have with them Some Ladies Staying with them upon a Visit, whom it would be improper for them to leave—they will however embrace the first opportunity of paying their Respects to you. they will regreet it much if miss Alwin Should be absent, to whom they desire to be kindly rememberd.
Mrs Smith and Caroline both expresst their Sorrow that they could not See you again before they left this place
I have the pleasure to inform you that they all reachd the Valley in Safety, after a pleasent journey of ten days. and found their Friends are well. I received Letters yesterday from mrs Smith and Louisa Caroline.
I cannot close my Letter without congratulating you upon the Glory obtaind by Cap Hull to our flag and Nation—upon that Element we ought to chastise the haughty Islanders. there they have injured us most, and there we Should have had the means of doing it—but from a mistaken policy—
Why my dear Madam cannot you and Miss Alwin make us a visit next Week—if it were only a couple of days it would gratify us all—particularly your Friend

A Adams—